Exhibit 10.4

AMENDMENT NO. 4 DATED JANUARY 29, 2017

TO THE

IXIA OFFICER SEVERANCE PLAN, AS AMENDED

WHEREAS, Ixia (“Ixia” or the “Company”) previously adopted the Ixia Officer
Severance Plan (the “Plan”) effective September 1, 2000, in order to provide
severance benefits to certain officers of the Company; and

WHEREAS, the Company amended and restated the Plan effective January 1, 2009
(the “Restated Plan”), which Restated Plan was thereafter further amended and
restated and continues in effect as a separate plan; and

WHEREAS, effective December 31, 2008, the Company amended the Plan as in effect
prior to the effectiveness of the Restated Plan (as amended, the “Pre-2009
Plan”) to incorporate certain provisions for the benefit of eligible employees
who either (i) elected to continue participation in the Pre-2009 Plan until
January 8, 2010 and to participate in the Restated Plan thereafter; or
(ii) elected to continue participation in the Pre-2009 Plan through and after
January 8, 2010; and

WHEREAS, the Company reserved the right to further amend the Pre-2009 Plan
pursuant to Section 9(g) thereof; and

WHEREAS, the Company desires to amend the Pre-2009 Plan, as amended by Amendment
No. 2 thereto dated March 22, 2011 and Amendment No. 3 thereto dated
December 21, 2012, to implement a “best net” provision with respect to certain
severance benefits potentially payable to the Eligible Officer (as defined in
the Pre-2009 Plan) who is currently participating in the Pre-2009 Plan;

NOW, THEREFORE, effective immediately, Section 4(g) of the Pre-2009 Plan, as
amended, is amended to read in its entirety as follows:

“(g)        Section 280G and Best Net After-Tax. Notwithstanding anything herein
to the contrary, to the extent that the severance benefits to be paid to an
Eligible Officer exceed an amount equal to three times the Eligible Officer’s
base compensation as determined pursuant to Code Section 280G (“Threshold 280G
Compensation”) and triggers the Code Section 4999 excise tax or any interest or
penalties with respect to such excise tax (collectively, the “Excise Tax”), Ixia
shall determine, reasonably and in good faith, whether a reduction in the
severance benefits by the minimum amount necessary to ensure that they are less
than the Threshold 280G Compensation would result in such Eligible Officer
receiving greater after-tax severance benefits than he or she would receive if
the full severance benefits were paid. In the event the net after-tax severance
benefits payable after such reduction is greater than the full severance
benefits without any such reduction, the amount of severance benefits shall be
reduced to the minimum extent necessary to ensure that the severance benefits do
not exceed the Threshold 280G Compensation. Any such reductions shall be made
first from compensation which is not deferred compensation subject to regulation
under Code Section 409A. In the event the net after-tax severance benefits
payable after such reduction is less than the full severance benefits payable
without any such reduction, the Eligible Officer shall be entitled to receive
all such severance benefits and shall be solely liable for any and all Excise
Tax related thereto. This Section 4(g) shall apply only with respect to a
severance benefit which is a “parachute payment” within the meaning of Code
Section 280G.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Ixia, as the Company, has caused this instrument to be duly
executed.

 

    IXIA   Dated:  January 29, 2017     By:         /s/ Bethany Mayer        

 

Bethany Mayer

 

        President and Chief Executive Officer  